MEMORANDUM **
Farrell Gonzalez appeals his conviction by guilty plea to one count of importation of marijuana in violation of 21 U.S.C. §§ 952 and 960.
Gonzalez’s contention that Sections 952 and 960 are unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by United States v. Mendoza-Paz, 286 F.3d 1104 (9th Cir.), cert. denied, — U.S.-, 123 S.Ct. 573, 154 L.Ed.2d 459 (2002) (Section 960), and United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002) (Section 952). His contention that the indictment should be dismissed because it did not allege mens rea as to drug type and quantity is foreclosed by United States v. Carranza, 289 F.3d 634 (9th Cir.2002). His contention that United States v. Harris, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002), overrules United States v. Buckland, 289 F.3d 558, 562 (9th Cir.) (en banc), cert. denied, 535 U.S. 1105, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002), and Mendoza-Paz is foreclosed by United States v. Hernandez, 322 F.3d 592 (9th Cir.2003).***
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


 The government’s motion to strike appellee's Rule 28(¡) letter of additional citations is denied, and the clerk shall file the letter.